Citation Nr: 1542290	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-03 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction in rating of discoid lupus erythematosus from 10 percent to noncompensable, effective May 18, 2011, was proper.  

2.  Entitlement to a rating in excess of 10 percent for discoid lupus erythematosus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the rating for lupus.  

A claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In this case, however, the March 2012 rating decision was issued in response to the Veteran's May 2011 claim for an increased rating for her service-connected lupus.  As such, the rating decision was also a denial of her increased rating claim.  Therefore, both issues are currently on appeal.

The issue of entitlement to a rating in excess of 10 percent for lupus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no actual improvement in the Veteran's disability level and ability to function under the ordinary conditions of life and work due to lupus since the evidence on which the prior rating was based.


CONCLUSION OF LAW

The criteria for reduction of the disability rating for lupus from 10 percent to noncompensable, effective May 18, 2011, have not been met, and the reduction was void ab initio.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.10, 4.13, 4.118, Diagnostic Code 7809-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The reduction of the Veteran's rating for lupus from 10 percent to noncompensable, effective May 18, 2011, did not result in a decrease in her overall combined disability rating, and thus, a reduction in her compensation payments.  Rather, she was entitled to a combined 60 percent evaluation when the 10 percent rating was initially granted in a June 2009 rating decision, and she received compensation at the 60 percent rate or higher even after the reduction, based on other service-connected disabilities.  Therefore, the heightened notification and procedural safeguards in certain rating reduction cases do not apply.  See 38 C.F.R. § 3.105(e).  

Nevertheless, the evidence does not show an actual improvement in the Veteran's disability level, meaning an actual improvement in the ability to function under the ordinary conditions of life and work, as required in any case of a rating reduction.  Therefore, the rating reduction was void ab initio, and restoration is required.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  If the rating was continued in order to see if improvement was in fact shown, however, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

In this case, the Veteran's lupus has been evaluated under Diagnostic Code 7809-7806.  

Under Diagnostic Code 7809, discoid lupus erythematosus will be rated as dermatitis under Diagnostic Code 7806; or as disfigurement of the head, face, or neck under Diagnostic Code 7800; or as scars under Diagnostic Codes 7801 to 7805; depending on the predominant disability.  38 C.F.R. § 4.118.  Such ratings are not to be combined with a rating under Diagnostic Code 6350.  Id.  

Under Diagnostic Code 6350, systemic lupus erythematosus may be rated as 10, 60, or 100 percent disabling based on the severity and frequency of exacerbations and resulting impairment of health.  Alternatively, it will be rated by combining the evaluations for residuals under the appropriate systems, whichever method results in the higher rating.  This diagnostic code indicates, in turn, that a rating under DC 6350 is not to be combined with a rating under Diagnostic Code 7809.  38 C.F.R. § 4.88b.

Under Diagnostic Code 7806, a 0 percent (noncompensable) rating will be assigned if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and no more than topical therapy was required during the last 12-month period.  A 10 percent rating will be assigned if at least 5 percent, but less than 20 percent, of the entire body or of exposed areas are affected; or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past 12-month period.  Higher ratings of 30 and 60 percent may be assigned under Diagnostic Code 7806 where there are larger percentages of the body affected, or more frequent use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  See 38 C.F.R. § 4.118.  Alternatively, Diagnostic Code 7806 provides that a rating based on disfigurement or scars under Diagnostic Codes 7800 to 7805 will be applied, depending on the predominant disability.  Id.

Although the AOJ initially assigned a noncompensable rating for the Veteran's lupus, a June 2009 rating decision granted a 10 percent rating for this disability, effective as of February 1, 2008, which was the day after her discharge from service.  This determination was based largely on an August 2007 VA examination, in which the Veteran reported symptoms of itching, redness, swelling, inflammation of the lips, hives, and peeling skin.  There was a visible skin abnormality at the time of the examination, noted to be a slight rash on the left cheek.  These symptoms were treated with oral use of Benadryl and topical application of hydrocortisone.

The AOJ reduced the Veteran's rating for lupus to noncompensable, effective May 18, 2011, based on September 2009 VA treatment record and a September 2011 VA examination report.  In September 2009, the Veteran declined systemic treatment for her lupus and, instead, was treated with alternating use of topic ointments.  During the September 2011 VA examination, the Veteran described a rash and burning sensation on her  face and arms, as well as swollen and blistered lips, and she indicated that her outdoor activities were limited during flare-ups.  Her treatment included diphenhydramine HCL, which is the active ingredient in Benadryl.  There were visible abnormalities at the time of the examination, with plaques on the right and left cheeks and swollen lips.  The examiner diagnosed her with systemic lupus erythematosus and stated that the lesions affected less than 1 percent of the Veteran's entire body.  It was also noted that the skin condition was not disfiguring, and there was abnormal texture of less than 6 square centimeters.

The September 2011 VA examination showed essentially the same symptoms and treatment as the August 2007 VA examination upon which the 10 percent rating was initially assigned.  Further, the Veteran disputed the rating reduction in an April 2012 statement, essentially reporting the same frequency and severity of skin symptoms, and arguing that the condition was disfiguring during active episodes.  In March 2013, the Veteran again reported similar symptoms and asserted that she also had other medical conditions as a result of lupus.

Additional evidence includes two statements dated in January 2013 from the Veteran's coworkers regarding their observations of flare-ups of skin symptoms on her face and lips.  A January 2014 VA examination also documented the Veteran's reported use of Benadryl orally and topical corticosteroids for more than six weeks in a year but not constantly.  It was also noted that the rash on her face has come and gone for many years. 

The lay and medical evidence shows that the rating reduction for the Veteran's lupus was improper because there was no actual, sustained improvement in her disability level.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993) (holding that a rating reduction requires a determination that there was actual change in the disability).  The reduction is void ab initio, and the appeal is granted to this extent.  


ORDER

The reduction of the disability rating for discoid lupus erythematosus from 10 percent to noncompensable, effective May 18, 2011, was improper, and the appeal is granted to this extent.


REMAND

As noted above, the Veteran has asserted that she has other medical conditions as a result of systemic complications due to her lupus, to include a heart condition and fibroids that resulted in a hysterectomy.  Lupus may be rated under either Diagnostic Code 7809 or Diagnostic Code 6350, which contemplates possible ratings for multiple involved bodily systems, whichever results in the higher rating.  See 38 C.F.R. §§ 4.88b, 4.118.  

The 2011 VA examiner recorded a diagnosis of systemic lupus erythematosus, and other medical records noted a diagnosis of discoid lupus erythematosus.  Medical definitions distinguish between discoid lupus erythematosus (DLE) and systemic lupus erythematosus (SLE), but indicate that both forms are chronic and involve manifestations of the skin and possibly systemic manifestations in other bodily systems.  See Dorland's Illustrated Medical Dictionary 1095 (31st ed. 2007).  

The Veteran has been granted service connection for a heart disability and hysterectomy, but there is no medical opinion of record or discussion by the AOJ as to whether these conditions, or other medical conditions, are related to the Veteran's lupus.  Thus, the current evidence is insufficient for adequate adjudication.

Although a VA examination for skin manifestations of lupus was conducted in January 2014, the last treatment records in the claims file are dated in 2012.  The Veteran previously identified treatment by both VA and private providers.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her lupus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include any records dated since January 2012.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected lupus.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, to include observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner state the percent of the entire body affected and the percent of the exposed areas affected.  He or she should also indicate whether the Veteran requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12-month period.

In addition, the examiner should indicate the size of the area(s) affected, whether there are any characteristics of disfigurement, and whether the affected areas are painful or unstable.  

The examiner shoulder further identifies any other symptoms or manifestations attributable to the Veteran's lupus, to include any functional impairment.  

The examiner should also state whether the Veteran has any complications or residuals in bodily systems in addition to the skin as a result of her lupus.   

In addition, the examiner should state the frequency of exacerbations of lupus and related complications.  He or she should indicate whether there are exacerbations lasting a week or more, 2 or 3 times per year; or whether there are frequent exacerbations producing severe impairment of health.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


